ORDER

PER CURIAM
The DESCO Group, Inc., appeals from the trial court’s judgment in favor of PDI Group, Inc., (PDI) on PDI’s claims of nonpayment for services provided.1 We affirm.2
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. John P. McLain, Inc., d/b/a J.P. McLain, Inc., was a defendant in the proceedings before the trial court but is not a party to this appeal.


. PDI’s Motion of August 18, 2014, to Recover Its Attorney's Fee, Interest and Costs Pur- , suant to Local Rule 400 is granted. DESCO’s Motion of September 15, 2014, to Strike Respondent’s Request for Certain Costs is denied.